         Case 3:19-cv-01949-MWB Document 24 Filed 06/19/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES E. NOTTINGHAM, et al.,                        No. 3:19-CV-01949

              Petitioners,                          (Judge Brann)

       v.                                           (Magistrate Judge Mehalchick)

LAUREL HARRY, Superintendent,
et al.,

              Respondents.



                                      ORDER

                                   JUNE 19, 2020

       Petitioners James E. Nottingham and William Haight filed the instant action

on November 13, 2019. It was jointly assigned to the undersigned and to a

magistrate judge. Upon designation, a magistrate judge may “conduct hearings,

including evidentiary hearings, and . . . submit to a judge of the court proposed

findings of fact and recommendations.”1 Once filed, this report and

recommendation is disseminated to the parties who can then object.2

       On May 13, 2020, Magistrate Judge Karoline Mehalchick, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that the Court dismiss the instant action for lack of jurisdiction


1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 3:19-cv-01949-MWB Document 24 Filed 06/19/20 Page 2 of 3




without prejudice to Nottingham’s right to seek pre-authorization from the United

States Court of Appeals for the Third Circuit under 28 U.S.C. § 2244(b)(3).

Further, Magistrate Judge Mehalchick recommended that the Court decline to issue

a certificate of appealability.3

       Nottingham filed objections to the report and recommendation on May 29,

2020.4 When objections are timely filed, the District Court must conduct a de novo

review of those portions of the report to which objections are made.5 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.6 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”7 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.8

3
    See Doc. 20.
4
    See Doc. 23.
5
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
6
    Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz,
    447 U.S. 667, 676 (1980)).
7
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir.1987) (explaining that judges should give some review to every report
    and recommendation)).
8
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
          Case 3:19-cv-01949-MWB Document 24 Filed 06/19/20 Page 3 of 3




        Because I write solely for the parties, I will not restate the facts. Instead, I

adopt the recitation of facts as set forth by the magistrate judge. I have conducted

a de novo review here and found no error.

        AND NOW, IT IS HEREBY ORDERED that:

        1.     Magistrate Judge Karoline Mehalchick’s May 13, 2020 Report and

               Recommendation, Doc. 20, is ADOPTED in full.

        2.     Petitioner Nottingham’s Petition, Doc. 1, is DISMISSED for lack of

               jurisdiction.9 This dismissal is without prejudice to Nottingham’s

               right to seek pre-authorization from the United States Court of

               Appeals for the Third Circuit.10

        3.     Petitioner Nottingham’s Motion for Leave to Proceed in Forma

               Pauperis, Doc. 5, is DISMISSED AS MOOT.

        4.     The Court declines to issue a certificate of appealability.11

        5.     The Clerk of Court is directed to close the case file.



                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge



9
     See 28 U.S.C. § 2244(b)(2).
10
     See 28 U.S.C. § 2244(b)(3).
11
     See 28 U.S.C. § 2253(c)(2).
                                            -3-
